PHILLIPS, Judge.
All the foregoing rulings by the court are challenged by plaintiffs appeal and we will discuss them in the order stated.
I.
We see no constitutional infirmity in G.S. 156-81(a) and (1) permitting the Clerk of Superior Court of Northampton County to either appoint the commissioners of this two-county drainage district or provide for their election by the landowners as he sees fit, and the court’s ruling to the contrary is reversed and the injunction against plaintiff levying assessments in the future is dissolved. The General Assembly has inherent authority to delegate a portion of its prerogative to subordinate political subdivisions. Adams v. Department of Natural and Economic Resources, 295 N.C. 683, 249 S.E. 2d 402 (1978). Permitting the Clerk of Superior Court to establish a drainage district is not an unconstitutional delegation of legislative authority, as the Clerk’s function in such matters is quasi-judicial in nature. Sanderlin v. Luken, 152 N.C. 738, 68 S.E. 225 (1910). Nor is it improper to delegate the power to a single Clerk of Court when the district includes lands in more than one county. Hagar v. Reclamation District No. 108, 111 U.S. 701, 28 L.Ed. 569, 4 S.Ct. 663 (1884). Since the delegation does not burden a suspect class it is enough that it has a rational basis, White v. Pate, 308 N.C. 759, 304 S.E. 2d 199 (1983); which it clearly does, since the tedious, time consuming, unremunerative position of drainage district commissioner is not one that is likely to always be filled by the electoral process. And as to the right to vote: In this instance, the right that has constitutional protection is not the right to vote per se, but the equal right to vote, and *72the relevant jurisdiction is not the county or counties involved, but the drainage district itself. Since under the present arrange-' ment no one in either county can vote for the commissioners and if the Clerk calls for an election the persons that are enfranchised to vote for the commissioners under G.S. 156-79 and G.S. 156-81(a) are the landowners of the district, not the residents of the counties within the district, defendants’ claim that they are treated unequally has no basis. White v. Pate, 308 N.C. 759, 304 S.E. 2d 199 (1983).
II.
Though plaintiff contends otherwise, as a political subdivision of the State organized pursuant to the provisions of G.S. 156-54 with quasi-judicial and administrative authority, plaintiff is subject to the open meetings requirements of G.S. 143-318.10; but its failure to notify defendants of its meetings at which the assessments were, levied did not deprive them of due process, as the court held. For under G.S. 143-318.10 and G.S. 143-318.16A(b) defendants had a right within 45 days after plaintiffs action was disclosed to seek a declaratory judgment voiding the disputed action, as well as a prospective injunction against its repetition, but took neither step. Having failed to avail themselves of an adequate remedy that the law provided their argument that their due process rights were abridged has no foundation. Furthermore, the assessments were levied to cover routine maintenance costs of the drainage district; they were not taxes, duties, or imposts, the levying of which had met due process and equal protection requirements, Drainage Commissioners of Mattamuskeet District v. Davis, 182 N.C. 140, 108 S.E. 506 (1921); and since they were in the same ratio as for the costs of construction and installation notice was not required. G.S. 156-138.3, G.S. 156-93.1. This ruling necessarily overrules defendants’ cross-appeal on this question.
III.
Plaintiff s failure to levy the annual assessments for 1974 and 1983 by the first Monday in September of those years did not bar the collection of the assessments for those years, as the court held. G.S. 156-105 provides that assessments shall be collected “in the same manner and by the same officers as the State and county taxes are collected,” and G.S. 105-394(3) provides that “[t]he *73failure to list, appraise, or assess any property for taxation or to levy any tax within the time prescribed by law” is an immaterial irregularity that does not affect the validity of the assessment.
IV.
The court’s holding that the statute of limitations was available to the defendant intervenors is erroneous. Statutes of limitations prescribe the periods in which actions may be brought. G.S. 1-46. As such they are affirmative defenses available only to persons against whom an action is brought; they are not available to volunteers who intervene to assert some claimed right of their own. The statute of limitations relates only to the remedy and a defendant may not rely upon it until the plaintiff seeks his remedy. Berry v. Corpening, 90 N.C. 395 (1884). In this case plaintiff has sought no remedy at all against the intervenors. Furthermore, defendant intervenor Vaughan waived his right to plead the statute of limitations as a matter of law by failing to assert that defense in the former action in which he paid the assessments that he now claims are barred, Nationwide Mutual Insurance Co. v. Edwards, 67 N.C. App. 1, 312 S.E. 2d 656 (1984), and the judgment in his favor is vacated.
V.
The taxing of attorneys fees against plaintiff was also error. G.S. 6-21(8) authorizes the court in its discretion to award fees, as part of the costs, “[i]n all proceedings under the Chapter entitled Drainage, except as therein otherwise provided.” (Emphasis added.) In the Chapter entitled Drainage, after providing by G.S. 156-105 for the assessments to be collected in the same manner and by the same officers as State and county taxes, it is otherwise provided by G.S. 105-374(i) that as to costs in such collection proceedings:
The word “costs,” as used in this subsection (i), shall be construed to include one reasonable attorney’s fee for the plaintiff in such amount as the court shall, in its discretion, determine and allow. When a taxing unit is made a party defendant in a tax foreclosure action and files answer therein, there may be included in the costs an attorney’s fee for the defendant unit in such amount as the court shall, in its discretion, determine and allow. (Emphasis supplied.)
*74Since this specific provision takes precedence over the general one in G.S. 6-21, the award of attorneys fees to the defendant and intervenor property owners has no statutory authority, and is therefore vacated.
As to plaintiffs appeal the judgment is affirmed in part, reversed and vacated in part, and remanded for further proceedings in accord with this opinion.
As to defendants’ cross-appeal the judgment is affirmed.
Judge COZORT concurs in the result.
Judge BECTON dissents.